PER CURIAM.
Ordered, that the charges herein be referred to the Honorable Tracey C. Becker, an attorney and counselor of this court residing in the city of Buffalo, to take proof of the matters contained in said charges and report the same to this court, together with his opinion thereon, at an adjourned term thereof on the 8th day of July, next; that Charles G. Baldwin, Esq.; an attorney and counselor of this court, residing in the city of Syracuse, be designated as counsel to assist the district attorney of Onondaga county in the prosecution of said charges; that Fred J. Morgan, the official stenographer who reported the trial of the action out of which said charges arose, be directed to furnish for the use of the district attorney and his counsel full and complete transcript of all the testimony and proceedings had upon such trial; and that said Fred J. Morgan be designated as the stenographer to report the proceedings upon said reference.